[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The appellant-employer appeals from a decision of the Employment Security Board of Review which affirmed a decision of an appeals referee finding a former employee of the appellant eligible for unemployment benefits. I have reviewed the record of the proceedings and conclude that the referee did not act unreasonably, arbitrarily or illegally. The conclusions of law reached by the referee resulted from a correct application of the law to the facts and could reasonably and logically follow from such facts.
GEORGE N. THIM, JUDGE